 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 198 
Reigel Electric and Centra
l Electric Services (Alter Ego and/or Successor) 
and
 Local 577, Interna-
tional Brotherhood of Electrical Workers. 
Case 30ŒCAŒ15265 
February 11, 2004
 DECISION AND ORDER 
BY MEMBERS 
LIEBMAN
, SCHAUMBER, AND 
MEISBURG
 On August 31, 2001, Administrative Law Judge Irwin 
H. Socoloff issued the attached decision.  The General 
Counsel filed exceptions and a supporting brief.  The 

Respondent filed a reply brief, and the General Counsel 
filed an answering brief. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the 
record in light of the ex-
ceptions and briefs, and has d
ecided to affirm the judge™s 
rulings, findings,
1 and conclusions, and to adopt his rec-
ommended Order, as modified.
2ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge, as 
modified below, and orders that the Respondent, Reigel 
Electric, Appleton, Wisconsin,
 its officers, agents, suc-
cessors, and assigns, shall take the action set forth in the 
Order as modified. 
1. Substitute the following for paragraph 2(a) 
ﬁ(a) Within 14 days after 
service by the Region, dupli-
cate and mail, at the Respondent™s own expense, a copy 
of the attached notice marked
 Appendix to the Union and 
to all former employees employed by the Respondent at 
any time since May 1, 2000. 
 The notice shall be mailed 
to the last known address of
 each of the employees after 

being signed by the Respondent™s authorized representa-
tive.ﬂ                                                           
 1 The General Counsel has excepted to some of the judge™s credibil-
ity findings.  The Board™s established policy is not to overrule an ad-
ministrative law judge™s credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incorrect.  
Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 

(3d Cir. 1951).  We have carefully examined the record and find no 
basis for reversing the judge™s findings.  
The Respondent argues that the General Counsel failed to except to 
the judge™s dismissal of the 8(a)(3) allegation.  In view of our agree-

ment with the judge that the Responde
nt did not violate Sec. 8(a)(3), we 
find it unnecessary to pass on that issue. 
2 In view of the Respondent™s closure, we shall modify the recom-
mended Order to require that the Respondent mail the notice to em-
ployees rather than post it at its fac
ility.  We shall also modify the rec-
ommended Order to direct the substitution of a new notice in accor-
dance with our decision in 
Ishikawa Gasket America, Inc.
, 337 NLRB 
175 (2001). 
2. Substitute the attached notice for that of the admin-
istrative law judge.  
APPENDIX 
NOTICE TO EMPLOYEES
 MAILED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD An Agency of the Unite
d States Government 
 The National Labor Relations Board has found that we 
violated Federal labor law and has ordered us to mail and 
obey this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join, or assist a union 
Choose representatives to bargain with us on your 
behalf 
Act together with other employees for your benefit 
and protection 
Choose not to engage in 
any of these protected ac-tivities. 
 WE WILL NOT unnecessarily delay our responses to the 
requests of Local 577, International Brotherhood of Elec-

trical Workers, for information relevant and necessary to 
the discharge of its statutory duty to represent our inside 

wiremen employees at our Wisconsin jobsites; nor will 
we provide incomplete information. 
WE WILL NOT in any like or rela
ted manner, interfere 
with, restrain, or coerce employees in the exercise of 

their rights guaranteed in Section 7 of the Act. 
REIGEL ELECTRIC    Paul Bosanac, Esq.,
 and Sam Facey, Esq.,
 of Milwaukee, Wis-consin, for the General Counsel. 
Kevin J. Kinney, Esq., and Bruce F. Mills, Esq.,
 of  Milwaukee, 
Wisconsin, for the Respondent. 
Terry J. Roovers,
 of Appleton, Wisconsin, for the Charging 
Party. 
DECISION STATEMENT OF THE 
CASE IRWIN 
H. SOCOLOFF
, Administrative Law Judge.  Upon a 
charge filed on August 22, 2000,
 as thereafter amended, by 
Local 577, International Brothe
rhood of Electrical Workers, 
herein referred to as the Union, against Reigel Electric and 

Central Electric Services, herein called the Respondents, the 
General Counsel of the National 
Labor Relations Board, by the 
Regional Director for Region 30, issued a complaint dated No-

vember 21, 2000, alleging violations by the Respondents of 
Section 8(a)(1), (3) and (5) and Section 2(6) and (7) of the Na-
tional Labor Relations Act, as am
ended, herein called the Act.  
The Respondents, by their answers, denied the commission of 

any unfair labor practices. 
Pursuant to notice, a trial was held before me in Milwaukee, 
Wisconsin, on January 29, 30 and 31, 2001, at which the Gen-
341 NLRB No. 3 
 REIGEL ELECTRIC & CENTRAL ELECTRIC SERVICES
 199
eral Counsel and the Respondents 
were represented by counsel 
and all parties were afforded full opportunity to be heard, to 
examine and cross-examine witnesses and to introduce evi-
dence.  Thereafter, the parties fi
led briefs which have been duly 
considered. 
Upon the entire record in this case, and from my observa-
tions of the witnesses, I make the following. 
FINDINGS OF FACT
 I.  JURISDICTION
 The Respondents, Wisconsin corporations with offices and 
places of business located in 
Appleton, Wisconsin, have been 
engaged in the electrical contra
cting business in the construc-
tion industry in Appleton and other areas of the state.  During 
the year ending December 31, 2000, a representative period, the 
Respondent Reigel, in conducti
ng its business operations, pur-chased and received at its Appleton facility, goods valued in 

excess of $50,000, which were sent directly from points located 
outside the State of Wisconsin.  In the same year, beginning 

June 1, 2000, the Respondent Central provided services valued 
in excess of $50,000 for Hoffman Corporation, a Wisconsin 

corporation engaged in intersta
te commerce.  I find that the 
Respondents are employers engaged in commerce within the 

meaning of Section 2(2), (6) and (7) of the Act. 
II.  LABOR ORGANIZATION
 The Union is a labor organization within the meaning of Sec-
tion 2(5) of the Act. 
III.  THE UNFAIR LABOR PRACTICES A.  Background 
The Respondent Reigel, incorpor
ated in June, 1978, ceased 
operations on or about June 1, 2000, and was dissolved.  The 

dissolution occurred after Lyle Reigel, the company™s founder, 
majority owner and president, decided to retire from the electri-
cal contracting field, and to s
hut the business down. For many 
years, this Respondent, a highly 
profitable enterprise, had rec-
ognized Local 577 as the collective-bargaining representative 
of its inside wiremen employees, 
as well as other units of em-
ployees, and the Respondent Reigel and the Union enjoyed 

long-term contractual relationships.  When the Company 
ceased operations, it laid off its three union-referred employees, 
Scott Van de Wettering, Bart 
Paradeis and Steve Vandyn Ho-
ven, and returned them to Local 577™s hiring hall. 
On June 1, 2000, Dan Reigel, Lyle™s son and a minority 
owner of Reigel who had been employed there as an estimator, 

incorporated the Respondent, Cent
ral Electric Services.  Central 
was formed to perform electrica
l contracting work in the con-struction industry and, to date, has operated as a nonunion con-
tractor.  Dan Reigel is the sole owner and the president of Cen-

tral.  The Respondent, Central, 
has not offered electrician jobs 
to Van de Wettering, Paradeis 
or Vandyn Hoven, nor have any 
of them sought such positions. In the instant case, the General Counsel contends that the 
Respondent Central is, with th
e Respondent Reigel, a single employer and, or, that the Respondent, Central is the alter ego 

or disguised continuance of the 
Respondent, Reigel and, or, its 
successor.  Under these theories, the General Counsel urges, the 

Respondents have violated Section 8(a)(5) of the Act by Cen-
tral™s refusal to recognize the Union as the collective-
bargaining representative of its 
inside wiremen 
employees and 
by Central™s refusal to apply the terms of the most recent con-

tract entered into between the Union and Reigel Electric. The 
Respondents maintain that Reigel
 and Central are entirely sepa-
rate entities and that Central has not succeeded to, and is not 

obligated to assume, Reigel™s c
ontract, or its bargaining rela-
tionship with the Union.  Also at issue is whether the Respon-

dents violated Section 8(a)(3) of 
the Act by Central™s failure to 
offer employment to Van de 
Wettering, Paradies and Vandyn 
Hoven; further violated Section 8(a)(5) of the Act by Reigel™s 
failure promptly and fully to comply with the Union™s request 
for information about the relationship, if any, between Reigel 
and Central; violated Section 8(a)(1) of the Act when Dan 
Reigel informed an individual that, although Reigel had been a 

union shop, Central was not. 
B.  Facts
1At the time of dissolution, Reigel Electric, a construction in-
dustry electrical contractor that worked exclusively, in the state 
of Wisconsin, was run, as it had always been, by its president 
and treasurer, Lyle Reigel.  Lyle
™s wife, Irene, and son, Dan, 
were vice presidents, Dean Fr
oemming, a professional account-ant, was the corporate secretary, and the board of directors 
consisted of Lyle, Irene and Da
n Reigel.  Lyle Reigel owned 
some 78 percent of the corporate stock and Dan, who received 

his stock in annual gifts from his father over a 10-year period, 
owned approximately 22 percent of the stock
.2  The Company 
was located at 3050 West Elberg Avenue in Appleton, Wiscon-
sin, on a three-acre parcel of
 land containing a main building 
and a small storage building. 
 The land and buildings were 
owned by Lyle Reigel, personall
y, and space was leased to 
Reigel Electric and to another te
nant.  As a member of the Fox 
Valley Division, Wisconsin Chapter, National Electrical Con-
tractors Association, Inc. (NECA), a multiemployer collective-
bargaining association, the Company, as noted, was party to a 
series of contracts with the Union.  Throughout Reigel Elec-
tric™s existence, management duties, including labor relations 
matters, were handled exclusively by Lyle Reigel.  The Com-
pany obtained its work by competitive bid. 
Dan Reigel began working for the Respondent, Reigel in the 
late 1970™s, while he was still in high school.  Upon graduation, 
he was hired as an apprentice electrician.  After completion of 
his apprenticeship, Dan was brought into the office, in 1984, to 
be trained as an estimator and purchaser.  In that capacity, his 
estimation of the material and labor costs necessary to the com-
                                                          
 1 The fact-findings contained here are based upon a composite of the 
documentary and testimonial evidence in
troduced at trial.  In general, I 
found Lyle Reigel, the president of 
Reigel Electric, and Dan Reigel, the 
president of Central Electric Services
, the principal witnesses in this 
case, to be honest, forthright a
nd believable, and I have relied upon 
their testimony. 
2 Lyle Reigel™s four other childre
n received no stock in Reigel Elec-
tric, and did not work there.  Rather, they were employed at U. S. Paper 
Converters, also owned by Lyle, and they were gifted stock in that 
company. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 200 
pletion of a job were crucial to Reigel Electric™s participation in 
the process of bidding for work.  Both Lyle and Dan credibly 
testified that, throughout the 1990™s, Dan Reigel™s duties were 
limited to estimating and purchasing, and that he did not exer-
cise management functions and was not responsible for any 
aspects of labor relations matters
.3  Indeed, it is essentially 
undisputed that Lyle Reigel 
set the Company™s management 
policies.  Dan Reigel, who work
ed out of Reigel Electric™s estimating room, occasionally appeared at the jobsites, pursuant 
to his responsibilities as estimator and purchaser.  He was paid 
at the hourly rate received by journeyman electricians, plus $1.  
In addition, Dan Reigel was paid very sizeable bonuses each 
year at amounts which varied with Company profits. 
During 1999, when Lyle Reigel informed Dan of Lyle™s de-
cision to cease his involvement 
in the electrical contracting 
business, Dan repeatedly asked 
that Lyle ﬁgiveﬂ him the busi-

ness.  Lyle refused.  They then
 discussed a possible purchase of 
Reigel Electric by Dan, but
 Lyle demanded ﬁbook valueﬂ for 
the business, some $700,000 or $800,000, its apparent actual 
value, a sum of money which Dan would not or could not pay.  

Lyle refused to sell the business for less and, instead, decided to 
shut it down.  Dan then looked into purchasing one of two other 
area businesses in the electrical contracting field, but was un-
able to conclude such a deal.  Meanwhile, Reigel Electric 
stopped seeking work, submitting only one bid in the year 
2000.  Dan Reigel finally decide
d to start his own electrical 
contracting business and he quit his job at Reigel Electric and 
established Central Electric Serv
ices on June 1, 2000.  Central 
Electric was financed through a line of credit established by 

Dan, and from money Dan Reigel received by selling his house 
and then buying a smaller, le
ss expensive home and mortgaging it to the maximum possible extent.  Neither Lyle Reigel, nor his 

wife, nor Reigel Electric provide
d any financial assistance or 
assumed any management relations
hip.  Central Electric seeks 
work in Wisconsin by competitive bid in the electrical field in 
the construction industry.  It took over no projects based upon 

bids submitted by Reigel.  Dan Re
igel, as president, secretary, 
treasurer and sole stockholder of Ce
ntral, is in total charge of 
its management, including labor relations.
4As part of the dissolution of Reigel Electric, Lyle and Dan 
Reigel agreed that Dan would receive Reigel Electric™s inven-
tory, property and equipment, an
d a relatively small amount of 
cash, representing the value of hi
s 22 percent of the business.  
The arrangement was mutually a
dvantageous as Dan was able 
to take title to tools and e
quipment for his new business and 
                                                          
                                                           
3 Contesting the foregoing, the General Counsel points to evidence 
that, on one occasion, in 1997, Da
n substituted for Lyle, who was un-
available, at a grievance meeting wi
th the Union concerning an appren-
ticeship matter; Dan Reigel someti
mes filled out and signed apprentice 
reporting forms as a convenience to requesting apprentices, a ministe-
rial act; Dan Reigel, as estimator, had authority to, and did, make re-

quests for manpower to the Union™s hiring hall, an authority he shared, 
not only with Lyle Reigel, but, also, with the Company™s secretary; in 
1998, Dan Reigel signed a letter to the Union, concerning a grievance, 

which had been drafted by his father
, as Lyle Reigel was not there to 
sign it.  To summarize this eviden
ce is to underscore its triviality. 
4 Tom Giesen, an electrician supervis
or at Reigel Electric, is simi-
larly employed at Central, and 
is the corporate vice-president. 
Lyle was spared the necessity of
 having to sell inventory, prop-
erty and equipment which were 
not readily saleable and had no 
established marked value.  Their value, for transactional pur-

poses, was set at book value, as determined by an independent 
certified public accountant, albeit an itemized list of same was 

not prepared.  At final distribution, Lyle Reigel received 
$580,687 in liquid assets and Dan Reigel received the Com-
pany™s inventory, property and 
equipment, valued at $100,452, plus liquid assets totaling $71,699. 
Central™s headquarters are located at 3060 West Elberg Ave-
nue, Appleton, Wisconsin.
5  In addition, it rents, at apparent 
market price, the 3050 building formerly used by Reigel Elec-
tric and owned by Lyle Reigel.  Whereas Reigel utilized only a 
portion of that building, with the remainder leased to another 
tenant, Central occupies the entire building as Lyle Reigel, after 
losing his other tenant, was unwilling to allow Central Electric 
Services to lease less than the entire space.  The Reigel Electric 
name has been removed from the sign in front of the building 
and replaced by the Central name
.  Central uses the same phone 
number and fax number as Reigel did.  It has different federal 
and state taxpayer identification 
numbers.  Respondent Central, 
in its business, utilizes the tools and equipment obtained by 

Dan Reigel as part of the dissolution of Respondent Reigel. 
After June 1, 2000, and by Janu
ary 21, 2001, Central Electric 
Services employed some nine 
individuals, including its presi-
dent, Dan Reigel, and its vice-p
resident and job supervisor, 
Tom Giesen, former employees of Reigel Electric. Central 
hired John Brasch, a former Reig
el mechanic, as
 its mechanic; 
Barbara Kirk, a former Reigel secretary, as its secretary; Don-

ald Hawley, a sometimes electrician at Reigel, and Robert 
Neiland, a carpenter, mason and material deliverer at Reigel, 
into nonunit positions at Central.  In addition, Central has em-
ployed, apparently as electricians, Alex Vandermolen, Travis 
Hilgers and Jason Wendler, individuals not previously em-
ployed by Reigel.  Central has not
 applied the terms of Reigel™s 
contract with the Union cove
ring the inside wiremen. 
There were no accounts, customers or projects transferred 
from Reigel to Central and Cent
ral™s work has been, strictly, 
bid work.  Central did not complete any work begun by Reigel.  
In one instance, Reigel submitted a bid to perform the electrical 
work at a construction project in April 2000, but the project 
was delayed until August, after Re
igel Electric had ceased op-
erations.  When, in August, the agent for the project™s general 

contractor telephoned Dan Reigel to say that Reigel Electric 
had been awarded the work, Dan stated that Reigel Electric was 
in the process of shutting down and could not honor its bid.  
Dan Reigel further said that he, Dan, was starting another elec-
trical company, Central, and wa
nted to submit a bid on its be-half.  Thereafter, Central submitted a bid, identical to Reigel™s 

earlier bid, and was awarded the electrical work at the Fox 
Cities Racquet Club site. 
By the nature of the bidding process entered into by both 
companies to obtain work, neither Reigel nor Central has main-
tained long-term customer relati
onships.  Again, as a result of  5 Space is leased from R & D Controls, Inc., owned by Dan Reigel 
and his siblings.  R & D previously
 rented the 3060 building to another 
electrical contractor. 
 REIGEL ELECTRIC & CENTRAL ELECTRIC SERVICES
 201
independent bids, there have been some common customers.  
Generally speaking, Reigel so
ught work on relatively large 
projects while Central looks 
for work on smaller commercial projects.  At times, Central Electric Services and an unrelated 
and nonunion electrical contractor
, Thomas Electric, have pro-
vided manpower to each other, 
and reimbursed each other for 
the cost of same, to complete projects. 
The record evidence reflects a total lack of integration of op-
erations between the now defunct Reigel Electric and the new 
company, Central.  Neither Reigel Electric nor Lyle and Irene 

Reigel, personally, have any financial stake in the success or 
failure of Central Electric.  Al
so, the record is devoid of evi-dence of antiunion motivation in the creation of Central. 
On July 21, 2000, the Union sent a letter to Dan, at Central 
Electric Services, inviting him to
 discuss a contractual relation-
ship with Local 577.  There was no response.  On July 26, the 
Union again wrote to Dan at Cent
ral Electric, this time stating 
that Local 577 was the bargaining representative of Central™s 

employees and demanding compliance with the contract nego-
tiated between the Union and NECA
.  Central did not respond.  
Thereafter, on August 3, the Union sent a grievance letter to 
Dan Reigel at Reigel Electric, stating Local 577™s concern that 
Reigel Electric might be evading its contract with the Union by 

operation of Central Electric Services.  In this connection, the 
Union requested detailed information, in the form of answers to 

53 specific questions, concerning
 the possible relationship be-
tween Reigel and Central.  Reig
el Electric did not respond for 
some 2-1/2 months.  Then, on October 19, 2000, by counsel, it 
supplied information in the form of specific answers to the 
submitted questions.  However, the record evidence herein 
shows, in certain respects, th
e information supplied, demon-
strably, was incomplete, for example, by its less than full listing 

of customers.  It is undisputed that, at the time Local 577 re-
quested information, it had an ob
jective factual basis for believ-
ing that the Respondent Reigel
 and the Respondent Central 
constituted a single employer, or that Central was the alter ego 
of Reigel. 
Sometime in July 2000, according to the undenied testimony 
of then Thomas Electric empl
oyee Chris Welch, Dan Reigel 
told Welch that ﬁReigel was a union shop and Central had gone 

nonunion.ﬂ  The comment was made
 during a conversation in 
which Dan described his backgr
ound, and that of Central Elec-
tric. 
C.  Conclusions 
The Board will find an alter ego relationship to exist between 
two nominally separate entities if the two employers concerned 
have substantially identical 
management, business purpose, operations, equipment, customers and supervision, as well as ownership.6  In the absence of an identity of ownership, or an 
ownership interest demonstrated by the holdings of one com-

pany in the other, the Board will examine whether the degree of 
control exercised by the first entity in the affairs of the second 
is such ﬁas to obliterate any separation between them.ﬂ
7  Addi-tionally, the Board assesses wh
ether the new or second com-
                                                          
                                                           
6 Advance Electric, Inc.
, 268 NLRB 1001 (1984). 
7 American Pacific Concrete Pipe Co.
, 262 NLRB 1223 (1982). 
pany was created so as to allow the old employer to evade re-
sponsibilities under the Act, and whether the two entities deal 
with each other, if at all, at arms™ length, with due regard for 
separateness.
8  However, unlawful motivation is not a neces-
sary element of an alter ego finding.
9  Indeed, the Board consis-
tently has held that no one factor
, taken alone, is determinative, 
a substance-over-form approach
ed approved by the courts.  

Thus, in Omnitest 
Inspection Services,
10 the Court, in enforcing 
the Board™s order, stated: 
 [The Employer™s] challenge to the Board™s reliance on actual 
control suggests that an alter ego finding should turn upon for-
mal ownership alone.  This argument ignores the Board™s de-

cisions that the substantial identify of formal ownership is not 
the sine qua non of an alter ego relationship . . . .  We are sat-
isfied that the Board™s multi-fact
or test is a reasonable con-
struction of the Act, and that depending on the facts of the 

case, actual control can be more significant than formal own-
ership. 
 Once a finding of alter ego relati
onship is made, it follows that 
the collective-bargaining agreement of the one employer is 
binding upon the second entity.
11In applying the above criteria, Board case law also instructs 
that, in the absence of common 
ownership, the older company 
must exercise very substantial control over the new one, in 
order to support an alter ego finding.  Further, the lack of anti-
union motivation in the creation of the second entity often mili-
tates against finding a ﬁdisguised continuanceﬂ of the original 
organization.  In certain instances, the Board has held that 
common ownership exists, for alter ego purposes, where own-
ership and control of both entities rest with members of the 
same family.
12In the instant case, the Responde
nt, Central Electric Services 
has a business purpose common to the earlier business purpose 
of the Respondent, Reigel Electric
, a similar type of operation 
and, in the person of Tom Giesen, employs the same onsite 

supervision.  At least a portion of
 Central™s business is based at 
the same location previously used by Reigel and Central oper-

ates with the same equipment 
and does business in the same market.  However, as shown in the statement of facts, at Reigel 

Electric, Lyle Reigel controll
ed management functions, set 
policy and handled labor relations.
  At Central, these matters 
are entirely in the hands of Dan Reigel.  There is no evidence 
whatsoever of centralized control.  Likewise, there is an entire 
lack of evidence of any interrelationship of operations of the 
two entities. 
Only one transaction occurred between Reigel Electric and 
either Dan Reigel or Central Electric Services, namely, the 
transfer of Reigel inventory, property and equipment to Dan.  
As this transaction was based upon book values, as established 
by corporate accountants for pur
poses of Reigel™s dissolution,  8 Fugazy Continental Corp.
, 265 NLRB 1301 (1982), enfd. 725 F.2d 
1416 (D.C. Cir. 1984). 
9 Johnstown Corp. 
313 NLRB 170 (1993), enf. denied and remanded 
41 F.3d 141 (3d Cir. 1994), supp. dec. 322 NLRB 818 (1997).
 10 297 NLRB 752 (1990), enfd. 937 F.2d 112 (3d. Cir. 1991). 
11 Watt Electric Co.
, 273 NLRB 655 (1984). 
12 Haley & Haley, Inc.
, 289 NLRB 649 (1988). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 202 
and as the record evidence sugge
sts that the items transferred 
may not have had an ascertainable 
market value, I conclude that 
the transaction was at ﬁarm™s 
length,ﬂ although an itemized list 
of the transferred property had 
not been completed at the time 
possession passed. As set forth, above, Reigel El
ectric was a profitable enter-prise and enjoyed a long-term 
relationship with Local 577.  
There is not a scintilla of record
 evidence to suggest that its 
closing was for antiunion reasons
, or to evade statutory respon-
sibilities, or for any reason other than Lyle Reigel™s desire to 
retire from the electrical contracting business.  Likewise, there 
is no record evidence to suggest 
that Central was formed for a 
reason other than to provide Dan Reigel with a means to earn a 

living after Dan and Lyle were 
unable to agree on a price for 
the sale of Reigel Electric to
 Dan, and Dan was unable to com-
plete the purchase of one of seve
ral other existent businesses. 
Reigel Electric was 78 percen
t owned by Lyle Reigel and 
Central is 100 percent owned by
 Dan Reigel.  Although Lyle 
and Dan are members of the same family, this, alone, is insuffi-

cient to establish common owners
hip, for alter ego purposes, as 
neither Reigel Electric nor Lyle 
has any financial or other stake 
in Central, neither the former company nor Lyle exercises any 
control, whatsoever, over Central and the new company was 
not created for antiunion reasons and was independently funded 
by Dan.
13In light of the evidence show
ing separate ownership and con-
trol of the two enterprises, and the lack of evidence indicating 

that Central was formed for ot
her than legitimate business rea-
sons, or that there have been in
appropriate dealings between the 
two companies, I conclude that 
Central is not a disguised con-tinuance of Reigel, or its alter ego.  Too many of the factors 
traditionally re
lied upon by the Board to support an alter ego 
finding are absent here.  I also 
conclude, based upon the record 
evidence demonstrating a lack of common management, cen-
tralized control of labor relations, interrelationship of opera-
tions or common ownership or control of the two businesses, 

that the Respondent Reigel and the Respondent Central do not 
constitute a single employer.
14The General Counsel™s successorship contention is depend-
ent upon its further argument that, but for the Respondent Cen-
tral™s discriminatory refusal to
 hire former Reigel employees 
Van de Wettering, Paradeis and 
Vandyn Hoven, a majority of 
its inside wiremen employee wo
rk force would have been for-
mer Reigel employees.  The difficulty with this argument is the 

total lack of record evidence showing a discriminatory refusal 
to hire, or any refusal to hire
, those individuals, or antiunion 
animus in connection with hiring, or anything else, on the part 
of Central.  Accordingly, I re
ject the successorship contention 
and, further, conclude that 
the Respondent, Central did not 
engage in violations of Section 
8(a)(3) of the Act by failing to 
hire the above-named individuals. 
It is undisputed that in July, 2000, Dan Reigel told an em-
ployee of another company that Reigel ﬁwas a union shop and 

Central had gone nonunion.ﬂ  In my view, this was a noncoer-
                                                          
                                                           
13 Cf. Cofab, Inc.
, 322 NLRB 162  (1996), enfd. 159 F.3d 1352 (3rd. 
Cir. 1998). 
14 RBE Electronics of S.D., Inc., 320 NLRB 80 (1995). 
cive statement of fact and, cont
rary to the General Counsel, was 
not an announcement that Centra
l would not permit its employ-
ees to seek representation.  
The corresponding complaint alle-
gation must be dismissed. 
The record evidence shows that
 Respondent, Reigel, follow-ing Local 577™s request for rele
vant information which that 
company had a duty to supply, fa
iled to furnish it in a timely 
manner, without explanation.  
When, finally, information was 
supplied, it was incomplete in important respects.  The Respon-dent Reigel thereby violated Section 8(a)(5) of the Act.
15THE REMEDY Having found that the Respondent, Reigel has engaged in 
unfair labor practice conduct in vi
olation of Section 8(a)(5) and (1) of the Act, I shall recommend that it be ordered to cease and 

desist therefrom and to take certain affirmative action designed 
to effectuate the policies of the Act.  As the record herein pro-
vides the information not previously produced by the Respon-
dent, Reigel, and as Reigel is 
no longer in business and has not 
continued in disguised form, the Respondent Reigel shall not be 

ordered further to respond to the Union™s August 3, 2000, re-
quest.  Such an order would serve no useful purpose. 
CONCLUSIONS OF 
LAW 1.  Reigel Electric and Central Electric Services are employ-
ers engaged in commerce, and 
in operations affecting com-
merce, within the meaning of Se
ction 2(2), (6), and (7) of the 
Act. 
2.  Local 577, International Br
otherhood of Electrical Work-ers, is a labor organization within the meaning of Section 2(5) 

of the Act. 3.  All inside wiremen employed by the Respondent, Reigel 
at its Wisconsin jobsites, excl
uding guards and supervisors as 
defined in the Act, constitute a unit appropriate for the purposes 

of collective bargaining within 
the meaning of Section 9(b) of 
the Act. 
4.  At all times material herein, the Union has been, and is 
now, the exclusive representative of all employees in the afore-

said bargaining unit for the purposes of collective bargaining 
within the meaning of Section 9(a) of the Act. 
5.  By unnecessarily delaying
 its response to the Union™s 
August 3, 2000 information request concerning the relationship, 
if any, between Reigel Electric and Central Electric Services, 
and, in certain instances, by pr
oviding incomplete information, 
the Respondent Reigel has engaged in unfair labor practice 

conduct within the meaning of 
Section 8(a)(5) of the Act. 
6.  The aforesaid unfair labor practices affect commerce 
within the meaning of Section 2(6) and (7) of the Act. 
7.  The Respondents have not 
otherwise violated the Act as 
alleged in the Complaint. 
Upon the foregoing findings of fact, and conclusions of law, and pursuant to Section 10(c) of the Act, I hereby issue the 

following recommended.
16 15 Gloversville Embossing Corp., 314 NLRB 1258 (1994). 
16 If no exceptions are filed as 
provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the 
findings, conclusions and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 
 REIGEL ELECTRIC & CENTRAL ELECTRIC SERVICES
 203
ORDER The Respondent, Reigel Electric, Appleton, Wisconsin, its 
officers, agents, successors and assigns, shall 
1.  Cease and desist from 
(a) Unnecessarily delaying its 
responses to the Union™s re-quests for information relevant 
and necessary to the discharge 
of the Union™s statutory responsibilities, or providing incom-
plete information 
(b) In any like or related manner, interfering with, restraining 
or coercing employees in the exercise of their rights guaranteed 
in Section 7 of the Act. 
2.  Take the following affirmative action necessary to effec-
tuate the policies of the Act. 
(a) Within 14 days after service by the Region, post at its fa-
cility in Appleton, Wisconsin, 
copies of the attached notice 
marked ﬁAppendix.ﬂ
17  Copies of the notice, on forms provided 
                                                                                            
                                                                                             
adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
17 If this Order is enforced by a judgment of the United States court 
of appeals, the words in the notice reading ﬁPosted By Order of the 

National Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a 
by the Regional Director for Re
gion 30, after being signed by 
the Respondent™s authorized representative, shall be posted by 
the Respondent and maintained
 for 60 consecutive days, in 
conspicuous places, including all places where notices to em-ployees are customarily posted.  Reasonable steps shall be 
taken by the Respondent to ensure
 that the notices are not al-
tered, defaced or covered by any other material. In the event 

that, during the pendency of these proceedings, the Respondent 
has gone out of business or closed the facility involved in these 
proceedings, the Respondent shall duplicate and mail, at its 

own expense, a copy of the notice to all current employees and 
former employees employed by the Respondent at any time 
since May 1, 2000. 
(b) Within 21 days after service by the Region, file with the 
Regional Director a sworn certific
ation of a respons
ible official, 
on a form provided by the Region, attesting to the steps that the 

Respondent has taken to comply. 
information.  Judgment of the United States Court of Appeals Enforcing an Order of 
the National Labor Relations Board.ﬂ 
  